EXHIBIT AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of May 22, 2009, by and between Cadiz Inc., a Delaware corporation (the "Company") and Keith Brackpool, an individual ("Brackpool"). WHEREAS, Brackpool has served as the Company's Chief Executive Officer pursuant to an Employment Agreement effective as of July 5, 2003, as subsequently modified from time to time (the "2003 Agreement"); and WHEREAS, it is in the best interests of the Company and Brackpool to amend and restate the 2003 Agreement in order that this Agreement set forth all of the terms and conditions pursuant to which Brackpool shall continue to provide services to the Company; NOW, THEREFORE, the parties agree as follows: 1.TERM OF EMPLOYMENT.The terms and conditions of Brackpool's employment under this Agreement shall be effective as of the date hereof and shall continue until terminated in accordance with the termination provisions of Section 6 below. 2.DUTIES.Brackpool shall be employed as the Chief Executive Officer of the Company.Brackpool's duties and responsibilities shall relate, generally, to those ordinarily performed by the chief executive officer of a publicly traded corporation.Brackpool shall report to, and take direction from, the Board of Directors of the Company.Brackpool further consents to serve in further capacities as an officer and/or director of the Company or any subsidiary or affiliate of the Company without any additional salary or compensation.Brackpool's base of operations shall be at the corporate headquarters office of the Company in Los Angeles, California, unless changed by mutual agreement.However, Brackpool shall also render services at such other sites as necessary from time to time to properly perform his duties. 3.NECESSARY SERVICES. a.Performance of Duties.Brackpool agrees that he will at all times faithfully, industriously and to the best of his ability, experience and talents, perform to the reasonable satisfaction of the Company all of the duties that may be assigned to him hereunder and shall devote such time to the performance of these duties as may be necessary therefor.Provided that Brackpool otherwise performs his duties in a satisfactory manner, nothing herein shall require Brackpool to provide such services on a full-time basis or shall preclude Brackpool from spending a reasonable amount of time in the pursuit of other business opportunities, the management of his personal investments or with any charitable or civic venture with which Brackpool may be involved as long as such activities do not result in any conflicts with respect to Brackpool’s duties to Cadiz hereunder, or violate any conflicts of interest policy which may be maintained from time to time by Cadiz. b.Exclusive Services.Brackpool agrees that during the period of his employment, Brackpool shall provide services exclusively pursuant to this Agreement, and Brackpool will not, without the prior written consent of the Company (which consent may not be unreasonably withheld), directly or indirectly: (i)engage in the business of, or own or control any interest in (except as a passive investor owning less than 10% of the equity securities of a publicly held company), or act as director, officer of employee of, or consultant to, any individual, partnership, joint venture, corporation or other business entity, directly or indirectly engaged anywhere in the United States, its possessions or territories, in any business competitive with the business then being carried on by the Company or any affiliate; (ii)plan or organize any business activity competitive with the business or planned business of the Company or its affiliates, or combine, participate, or conspire with other employees of the Company or its affiliates or other persons or entities for the purpose of organizing any such competitive business activity; or (iii)divert or take away, or attempt to divert or take away, any of the customers or potential customers of the Company or its affiliates, either for himself or for any other person, firm, partnership, corporation or other business entity. 4.BASE COMPENSATION.Subject to such deductions as the Company may from time to time be required to make pursuant to law, governmental regulation or order, the Company agrees to pay to Brackpool a base salary of $400,000 per annum.Payments of base salary shall be made in accordance with the normal payroll practices of the Company. 5.OTHER COMPENSATION. a.Equity Incentive Grant.The Company shall grant to Brackpool concurrently with the execution of this
